Citation Nr: 0004878	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  94-07 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from August 1998 to August 
1992.

The current appeal arose from a February 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO, in pertinent part, denied 
entitlement to service connection for a strain of the right 
trapezius, a left knee disorder, and a low back disorder.

In April 1997 the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for a strain of the right 
trapezius and a left knee disorder, and remanded the claim of 
entitlement to service connection for a low back disorder to 
the RO for further development and adjudicative actions to 
include obtaining records of post service treatment for a low 
back disorder at a VA medical facility, and contacting the 
veteran to obtain additional information referable to his 
post service treatment for a back disorder.  

The RO sent correspondence to the veteran's known address of 
record; however, the correspondence was returned by another 
person living at the address.  There was no response to 
additional correspondence.  The veteran's representative was 
contacted to assist in locating the veteran; however, this 
was unsuccessful.  The RO called the veteran's parents and 
spoke with his mother who did not know the veteran's current 
address, and who was asked to have the veteran call the RO.  
The veteran did not return the call.  Correspondence was then 
mailed to the veteran at his parents' address; however, no 
reply was received.

In September 1999 the RO affirmed the denial of entitlement 
to service connection for a low back disorder.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The claim of entitlement to service connection for a low back 
disorder is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.

CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses that there 
were no abnormalities of the musculoskeletal system when the 
veteran was examined for enlistment in December 1987.  He 
denied a history of recurrent low back pain when he completed 
the report of medical history portion of the examination.  In 
March 1989 he was seen with complaints of a two week history 
of low back pain.  There was no history of trauma.  He had no 
trouble bending at the wait.  The clinical assessment was 
possible strain.

In late August 1989 the veteran reported with complaints of 
an eight month history of lower left back pain.  He reported 
having fallen down some stairs eight months before.  Back 
pain had been bothering him ever since.  Recently the pain 
had been constant.  The pain worsened during physical 
activity.  He stated it was a sharp pain that did not 
radiate. There was slight trouble bending at the waist.  The 
clinical assessment was rule out low back pain.  He was not 
to run, march, or engage in any upper or lower body exercises 
for three days.

The veteran returned a few days later as instructed for 
additional examination.  On examination there was tenderness 
on the right lower back.  He felt pain on bending over at 90 
degrees.  If the left leg was lifted there was shooting pain 
to the back.  The clinical assessment was rule out low back 
pain.

In late September 1989 the veteran was seen with complaints 
of an 8 month history of low back pain.  It was noted that he 
had been on sick call numerous times for complaints.  
Straight leg raise sitting flexion was to 97 degrees without 
pain.  The clinical assessment was rule out chronic 
psychological low back pain.

The veteran reported with complaints of low back pain of 4 
weeks duration in early January 1990.  He reported that he 
had been having headaches, and that he had been having a pain 
that went from the base of his skull down to his waist.  
Active forward range of motion was to 90 degrees without 
pain.  There was normal heel/toe gait.  He was 
neurovascularly intact distally.  The examiner recorded 
normal findings on back examination.

In mid-January 1990 the veteran was seen with complaints of a 
1 year history of low back pain.  He reported that Robaxin 
given to him the last time he reported for treatment had not 
improved his situation.  He stated that the pain starts low 
and moves up.  Itching had recently developed.  The clinical 
assessment was chronic low back pain.  X-ray of the 
lumbosacral spine disclosed the vertebrae were normal in 
height, position, and alignment with well maintained 
interspaces.  There was no evidence of spondylolysis or 
spondylolisthesis.  The sacroiliac joints were patent.

Toward late January 1990 the veteran reported that he had had 
pain in the low back for one year, ever since he had fallen 
down a flight of stairs.  On examination active range of 
motion of the trunk was pain free.  Straight leg raising was 
to 80 degrees bilaterally.  The clinical assessment was low 
back pain.

An August 1991 report of periodic general examination shows 
the clinical evaluation of the musculoskeletal system was 
normal.  

In November 1991 the veteran reported that he had re-injured 
his low back while practicing volleyball about two hours 
earlier.  There was no direct trauma.  He stated that he hurt 
his back with getting the ball.  He reportedly had first 
injured his back when he fell down stairs in January 1989.  
His pain was on the left side with tenderness.  The clinical 
assessment was low back pain.  Additional examination 
concluded in a clinical assessment of mild low back pain.

In late March 1992 the veteran was seen with complaints of 
having sustained a back injury within the past 24 hours.  He 
complained of upper back pain.  He reported he was lifting 
weights the night before and turned his neck in the wrong 
direction.  

Pain was in the neck and started down the back behind the 
shoulder blades.  No medication was taken for the injury.  On 
examination the muscles in the neck were tight.  The muscles 
on the left side of the spine were more tight than on the 
left.  The clinical assessment was rule out neck strain.

The July 1992 report of general medical examination for 
separation from service shows the clinical evaluation of the 
musculoskeletal system was normal.  The veteran reported a 
history of recurrent back pain.  The examining physician 
recorded "frequent low back pain."

On his September 1992 application for compensation benefits 
the veteran reported sustention of back injury in January 
1989, and a neck condition in March 1992.  

VA conducted a special orthopedic examination of the veteran 
in October 1992.  He reported that in the early part of 1989 
he fell down some stairs and injured his back.  He was 
diagnosed as having mechanical back difficulties and was 
treated with medication and physical therapy.  He had no 
symptoms to suggest radiculopathy.  He reported he was 
presently unemployed.  He did not have significant symptoms 
referable to the back.  He required no medication, nor did he 
wear any specific orthopedic appliances at the time of 
examination.  Examination of the lumbosacral area disclosed a 
normal lumbosacral curvature with a complete range of motion.  
The pertinent examination diagnosis shows history of 
lumbosacral strain without history of or clinical evidence to 
suggest any radiculopathy at the time of examination.  The 
examiner noted that the veteran was presently asymptomatic.  
A radiographic study of the lumbosacral spine was interpreted 
as showing no significant bony abnormalities.

VA conducted a general medical examination of the veteran in 
November 1992.  He reported that he had been employed as an 
order server until October 1992, and since then had been 
unemployed.  A neurological examination was reported as 
normal.  The examiner noted that the veteran was not on 
medication.

A June 1993 record of outpatient treatment at a VA medical 
facility shows the veteran complained of low back pain of 
three weeks duration.  He was not taking anything other than 
Tylenol.  He reported having a problem in service, primarily 
muscle strain.  On examination he was tender at L5-S1 
bilaterally.  The clinical assessment was myofascial 
syndrome.

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heurer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in service injury or disease and the current 
disability (medical evidence).  Epps v. Brown, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The second and third elements of the Caluza test can be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or; in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), a claim 
based only on the veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).

Service connection may be granted for a disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributed to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word, "chronic."  When the disease identity 
is established, there is no requirement of evidentiary 
showing of continuity.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

The Court has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1999); McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

In Morton v. West, 12 Vet. App. 477 (1999), the Court 
concluded that the Secretary, by regulation, Manual, and/or 
Compensation and Pension (C&P) policy cannot eliminate the 
condition precedent placed by Congress upon the inception of 
his duty to assist.  Absent the submission and establishment 
of a well grounded claim, the Court held that the Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service injury or disease and a current disability.  Caluza, 
supra.

The record shows that during service the veteran sustained 
approximately three traumas to the back reported as the 
result of falling down stairs, practicing volley ball, and 
lifting weights.  He was treated on a symptomatic basis, and 
early on was on one occasion was reported as having chronic 
low back pain.  On subsequent occasions he was found to have 
mild low back pain, and on separation from service, frequent 
low back pain, at which time the clinical evaluation of the 
musculoskeletal system was negative for any abnormalities.

The post service VA examination of record conducted in 1992 
shows no abnormalities of the back were found on either 
direct clinical inspection or on radiographic study.  At that 
time the veteran was reported to have lumbosacral strain by 
history only, and to be asymptomatic.  A neurological 
examination was also negative for any abnormality.  The only 
other post service evidence of record is a report of VA 
outpatient treatment in 1993 showing the veteran was seen for 
a three week history of low back pain diagnosed as myofascial 
syndrome, a disorder not shown in service nor related 
thereto.




As the Board reported earlier, extensive efforts were 
undertaken by the RO to locate the veteran and have him 
provide a more detailed accounting of any post service 
treatment of his back.  He repeatedly ignored correspondence 
and did not respond to a telephone inquiry.  In fact, his 
location could not be ascertained.

In the normal course of events, it is the claimant's burden 
to keep VA apprised of his whereabouts.  "If he does not do 
so, there is no duty on the part of VA to turn up heaven and 
earth to find him." Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  The duty of VA to assist is not always a one-way 
street; the appellant has an obligation to assist in the 
adjudication of his claim.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

In the absence of the apparent lack of cooperation on the 
veteran's part in the processing of his claim, the Board has 
no alternative but to proceed on the basis of the evidence of 
record.  In this regard, the record does not show that the 
veteran currently has a chronic acquired low back disorder 
which, on the basis of competent medical authority, has been 
linked to his period of service or to any incident therein.  

The Board also notes that there is an absence of a claim of 
continuous pain since service.  The documentation of record 
shows at best intermittent symptomatology with cessation of 
symptomatology as noted on post service VA examination, and 
thereafter a showing of only a three week history of 
symptomatology.  

The evidentiary record is conspicuously absent competent 
medical authority linking any post service symptomatology to 
inservice symptomatology, much less any identified low back 
disorder which has been linked to service on any basis.  In 
other words, the veteran's claim is predicated on his own lay 
opinion.



Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit, supra at 92.  Because the veteran has failed to 
meet this burden, the Board finds that his claim of 
entitlement to service connection for a low back disorder 
must be denied as not well grounded.  

As it is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
causation, Grivois, 6 Vet. App. 136, 139, the veteran's lay 
opinion is an insufficient basis upon which to find his claim 
well grounded.  Espiritu, 2 Vet. App. 492.  The veteran's 
contention that he has a low back disorder related to service 
is an assertion clearly beyond his competence to make.  King, 
supra.  Accordingly, as a well grounded claim must be 
supported by evidence and not merely allegations, Tirpak, the 
appellant's claim for service connection for a low back 
disorder must be denied as not well grounded.

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the veteran of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  In this case, the RO informed the veteran of the 
evidence he needed to submit to support his claim, thus 
fulfilling its duty in this instance.  

The veteran has not indicated the existence of any evidence 
that has not already been requested and/or obtained that 
would well ground this claim.  38 U.S.C.A. § 5103(a), Epps, 
supra.  The Board has examined all evidence of record with a 
view towards determining whether the appellant has notified 
VA of the possible existence of information which would 
render his claim plausible.  However, the Board finds no such 
information.  Beausoleil v. Brown, 4 Vet. App. 384 (1993).

As the veteran's claim of entitlement to service connection 
for a low back disorder is not well grounded, the doctrine of 
reasonable doubt has no application to his claim.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a low back disorder, 
the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

